Citation Nr: 1434744	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-12 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for residuals of a head injury (to include headaches), to include as secondary to service-connected acute sinusitis and allergic rhinitis.

3.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to April 1996.

These matters come before the Board of Veterans' Appeals (Board) from June and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In the June 2010 decision, the RO denied entitlement to service connection for residuals of a head injury and granted service connection for degenerative joint disease of the lumbar spine and assigned an initial 10 percent disability rating, effective March 11, 2010.  In the July 2010 decision, the RO denied entitlement to service connection for a cervical spine disability.

In February 2011, the RO granted service connection for neuralgia of the right and left lower extremities as secondary to the service-connected low back disability and assigned initial 10 percent disability ratings, both effective March 11, 2010.  This determination is also on appeal as part of the appeal for a higher initial rating for the service-connected low back disability.

The Veteran testified before the undersigned at an April 2014 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for a psychiatric disability.  In August 2012, the RO granted service connection for generalized anxiety disorder and insomnia, and thereby resolved the appeal as to that issue.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.)

In this case, medical records and the Veteran's testimony during the April 2014 hearing include reports of headaches and blurry vision.  Thus, there is competent evidence suggesting residuals of a head injury.  Service treatment records include December 1983, September 1984, November 1988, September 1989, and November 1993 records of treatment for headaches.  The September 1984 and September 1989 treatment records indicate that the Veteran hit his head on a monorail and snapped his head back in approximately March 1984.  He subsequently began to experience headaches, occasional eye pain, blurry vision, and occasional photophobia.  Diagnoses of tension headaches, possible migraine headaches, viral syndrome, and early viral symptoms versus exposure to heat were provided.  

The Veteran contends that he has continued to experience headaches in the years since service.  However, there is some evidence to the contrary.  For example, the Veteran's December 1995 retirement examination was normal other than for vision problems, he reported on a December 1995 report of medical history form that he was neither experiencing, nor had he ever experienced, a head injury and/or any frequent or severe headaches, and the first post-service clinical evidence of headaches is not for many years after service.  

Moreover, an April 2013 letter from Eastern Connecticut Ear, Nose, and Throat, P.C. reveals that headaches were associated with the Veteran's service-connected sinusitis and rhinitis.

In sum, there is competent evidence of current residuals of a head injury and in-service treatment for a head injury and subsequent headaches.  There is competent evidence of a continuity of symptomatology in the years since service, suggesting that current headaches may be related to service.  Also, there is medical evidence that the Veteran's headaches may be related to his service-connected sinusitis and/or rhinitis.  Therefore, VA's duty to obtain an examination as to the nature and etiology of any current residual of a head injury, is triggered.  Such an examination is needed to determine whether the Veteran has current residuals of a head injury and to obtain a medical opinion as to the etiology of any such disability.

Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate his claim of service connection for residuals of a head injury on a secondary basis in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  Cf. 38 U.S.C.A. § 5103(a) (West 2002).  Therefore, such notice should be provided upon remand.

With respect to the claim of service connection for a neck disability, the Veteran was afforded a VA examination in May 2010 to assess the nature and etiology of his claimed neck disability and he was diagnosed as having degenerative disc disease of the cervical spine.  In June 2010, the examiner who had conducted the May 2010 VA examination opined that the Veteran's current cervical spine disability was not likely ("less likely") related to service.  The examiner reasoned that the Veteran's neck complaints were episodic in nature and that there was a lack of chronicity documented in the claims file.

The June 2010 opinion is insufficient because it is entirely based on a lack of objective clinical evidence of continuous treatment for neck problems following service and it does not reflect consideration of the Veteran's reports of a continuity of neck symptomatology in the years since service.  In this regard, a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

As for the appeal for a higher initial rating for degenerative joint disease of the lumbar spine, disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R § 4.59 (2013).

The Veteran was afforded a VA examination in August 2012 to determine the current severity of his service-connected low back disability.  The ranges of motion of the thoracolumbar spine were reported and it was noted that there was pain at 60 degrees of forward flexion.  However, the Veteran was able to perform flexion to 80 degrees.  Also, he reported flare ups of back symptoms which required him to stay in bed.  The examiner noted that the Veteran was unable to perform repetitive-use testing due to his body habitus, guarding, and pain.  However, he did not specify at what point, if any, pain or flare ups caused functional impairment.  Thus, clarification is required.  See Mitchell, 25 Vet. App. at 43-4; 38 C.F.R. §§ 4.40, 4.45, 4.59.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim of service connection on a secondary basis.  A copy of this letter must be included in the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current residual of a head injury.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in the Virtual VA and VBMS systems, must be sent to the examiner for review.

For any current residual of a head injury identified (i.e. any such disability diagnosed since March 2010, including any separate and distinct headache disability), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current disability had its clinical onset in service, is related to the Veteran's head injury in service, is related to his headaches in service, or is otherwise the result of a disease or injury in service.

The examiner shall also indicate whether it is at least as likely as not (50 percent probability or more) that any current separate and distinct headache disability was caused or aggravated by the Veteran's service-connected acute sinusitis and/or allergic rhinitis.  If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any residual of a head injury (including any separate and distinct headache disability) diagnosed since March 2010, all instances of treatment for a head injury and its residuals in the Veteran's service treatment records (including the December 1983, September 1984, November 1988, September 1989, and November 1993 records of treatment for headaches, eye pain, blurry vision, and photophobia and evidence of a head injury when the Veteran hit his head on a monorail), and the inconsistent information concerning a continuity of headache symptomatology in the years since service.

The examiner must provide reasons for each opinion given.

3.  Schedule the Veteran for a VA examination with an examiner other than the one who had conducted the May 2010 VA examination to determine the nature and etiology of his current neck disability.  All indicated tests and studies shall be conducted, to include X-rays to determine whether the Veteran has arthritis of the cervical spine.

The claims folder, including a copy of this remand and any relevant records contained in the Virtual VA and VBMS systems, must be sent to the examiner for review.

For each current neck disability identified (i.e. any neck disability diagnosed since March 2010), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current disability had its clinical onset in service, had its clinical onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's head injury in service, is related to his neck problems in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on all neck disabilities diagnosed since March 2010, all instances of treatment for neck problems in the Veteran's service treatment records (including the November 1979, July 1983, September 1984, September 1989, and July 1991   reports of treatment for neck tenderness, pain, stiffness, and soreness, neck muscle spasms, and decreased range of motion of the cervical spine, as well as the evidence of neck injuries when the Veteran hit his head on a monorail and tripped while carrying a file cabinet), and the Veteran's reports of a continuity of neck symptomatology in the years since service.

The examiner must provide reasons for each opinion given.

4.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected low back disability.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in the Virtual VA and VBMS systems, must be sent to the examiner for review.

The ranges of thoracolumbar spinal motions shall be reported in degrees.  The examiner shall also specify whether and to what extent there is any additional loss of thoracolumbar spinal motion (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner shall specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner shall also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during the past 12 months.

The examiner shall also specify the nerves affected by the service-connected low back disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner must provide reasons for any opinion given.

5.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

